UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-52974 STALAR 4, INC. (Exact name of registrant as specified in its charter) Delaware 26-1402673 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 317 Madison Ave., Suite 1520, New York, NY 10017 (Address of principal executive offices) (Zip Code) (212) 953-1544 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): [] Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [] At March 31, 2009, 2,022,500 shares of the Registrant's Common Stock and no shares of the Registrant's Preferred Stock were issued and outstanding. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STALAR 4, INC. (A Development Stage Company) INDEX TO FINANCIAL STATEMENTS Page No. FINANCIAL STATEMENTS (Unaudited) Balance Sheets March 31, 2009 and September 30, 2008 (Audited) 3 Statements of Operations For the six months ended March 31, 2009 For the period November 13, 2007, (inception) to March 31, 2008 For the period November 13, 2007, (inception) to March 31, 2009 For the three months ended March 31, 2009 and 2008 4 5 Statements of Cash Flows For the six months ended March 31, 2009 For the period November 13, 2007, (inception) to March 31, 2008 For the period November 13, 2007, (inception) to March 31, 6 Statement of Changes in Stockholders’ Deficit For the period November 13, 2007, (inception) to March 31, 7 Notes to Financial Statements 8-9 2 STALAR 4, INC. (A Development Stage Company) BALANCE SHEETS March 31, September30, 2009 2008 (Unaudited) (Audited) ASSETS Current assets Cash $ 760 $ 542 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ 1,500 $ 1,869 Loan payable - Officer 15,027 10,777 Total current liabilities 16,527 12,646 Stockholders’ deficit Preferred stock - $0.0001 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock - $0.0001 par value; 75,000,000 shares authorized; 2,022,500 and 2,000,000 issued and outstanding 202 200 Additional paid-in capital 898 - Deficit accumulated during the development stage (16,867 ) (12,304 ) Total stockholders’ deficit (15,767 ) (12,104 ) $ 760 $ 542 The accompanying notes are an integral part of these unaudited financial statements. 3 STALAR 4, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) SixMonthsEnded November13,2007 (Inception) to November13,2007 (Inception) to March 31, 2009 March 31, 2008 March 31, 2009 Revenues $ - $ - $ - General and administrative expenses Professional fees 4,501 2,500 12,870 Organization costs - 2,313 3,453 Sundry 62 262 544 4,563 5,075 16,867 Net loss $ (4,563 ) $ (5,075 ) $ (16,867 ) Loss per common share: Basic and diluted $ (0.002 ) $ (0.003 ) $ (0.008 ) Weighted average number of common shares outstanding 2,009,272 2,000,000 2,003,416 The accompanying notes are an integral part of these unaudited financial statements. 4 STALAR 4, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2009 2008 Revenues $ - $ - General and administrative expenses Professional fees 773 - Organization costs - 1,454 Sundry 62 150 835 1,604 Net loss $ (835 ) $ (1,604 ) Loss per common share: Basic and diluted $ (0.0004 ) $ (0.001 ) Weighted average number of common shares outstanding 2,018,961 2,000,000 The accompanying notes are an integral part of these unaudited financial statements. 5 STALAR 4, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) November13,2007 November13,2007 SixMonthsEnded (Inception) to (Inception) to March 31, 2009 March 31, 2008 March 31, 2009 Cash flows from operating activities: Net loss $ (4,563 ) $ (5,075 ) $ (16,867 ) Increases in cash flows from operating activates resulting from changes in: Accounts payable and accrued expenses (369 ) - 1,500 Net cash used in operating activities (4,932 ) (5,075 ) (15,367 ) Cash flows from financing activities: Proceeds from issuance of common stock 900 200 1,100 Loans from Officer 4,250 5,402 15,027 Net cash provided by financing activities 5,150 5,602 16,127 Net increase in cash 218 527 760 Cash, beginning of period 542 - - Cash, end of period $ 760 $ 527 $ 760 The accompanying notes are an integral part of these unaudited financial statements. 6 STALAR 4, INC. (A Development Stage Company) STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT (Unaudited) Shares Amount Additional Paid-in Capital Deficit Accumulated During Development Stage Total Shares issued at inception, November 13, 2007 - $ - $ - $ - $ - Shares issued for cash, at par $.0001 2,000,000 200 - - 200 Net loss for the period - - - (12,304 ) (12,304 ) Balance, September 30, 2008 2,000,000 200 - (12,304 ) (12,104 ) Shares issued for cash, at $.04 per share 22,500 2 898 900 Net loss for the period - - - (4,563 ) (4,563 ) Balance, March 31, 2009 2,022,500 $ 202 $ 898 $ (16,867 ) $ (15,767 ) The accompanying notes are an integral part of these unaudited financial statements. 7 STALAR 4, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2009 (Unaudited) NOTE A – NATURE OF BUSINESS AND BASIS OF PRESENTATION The accompanying unaudited financial statements as of March 31, 2009 and for the three and six months ended March 31, 2009 and the periods November 13, 2007 (inception) to March 31, 2008 and November 13, 2007 (inception) to March 31, 2009, have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission, including Form 10-Q and Regulation S-B.
